Citation Nr: 0025582	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  96-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder on a primary basis.  

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to the service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from January 1987 to March 1989, 
with over three years of prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his March 1996 substantive appeal, the veteran indicated 
that he wanted a personal hearing before the Board; and in an 
April 1996 statement, the veteran requested a personal 
hearing before the RO.  The veteran failed to report to 
personal hearings before the RO scheduled for him in July 
1996, September 1996, and twice in April 1998.  On July 24, 
2000, the veteran failed to report to a personal hearing 
before a Member of the Board.  The veteran has been given 
ample opportunity to be heard, and has chosen not to show for 
numerous personal hearings scheduled on his behalf.  
Accordingly, VA has fulfilled its obligation to afford the 
veteran due process.  

Also in his March 1996 substantive appeal, the veteran stated 
that he wanted an increased rating.  However, as it is 
unclear whether the veteran intends that statement to be a 
notice of disagreement with the July 1995 rating decision, 
this matter is referred to the RO for clarification.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral knee disorder on a primary basis is supported by 
cognizable evidence showing that the claim is plausible.

2.  The claim of entitlement to service connection for a 
bilateral knee disorder on a secondary basis is not supported 
by cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disorder on a primary basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral knee disorder as secondary 
to the service-connected bilateral pes planus.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

In making any claim for service connection, the veteran has 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  However, a 
claim for secondary service connection, like all claims, must 
be well-grounded; that is, the claim must be plausible or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see also 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

Where the determinative issues involves medical etiology or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is generally required 
for the claim to be well grounded.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, a well grounded claim for 
secondary service connection requires competent medical 
evidence of nexus between the current disability and the 
asserted service-connected condition.  See Anderson v. West, 
12 Vet. App. 491, 496 (1999).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

The three elements of a "well-grounded" claim for service 
connection are:  (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  Caluza 
v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also Epps v. 
Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra); see also 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.310; Allen, supra.

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(2000) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

If the claimed disability relates to an observable disorder, 
lay evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Id.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  See Clyburn v. 
West, 12 Vet. App. 296 (1999).  Symptoms, not treatment, are 
the essence of any evidence of continuity of symptomatology.  
Savage, 10 Vet. App. at 496.  Moreover, a condition "noted 
during service" does not require any type of special or 
written documentation, such as being recorded in an 
examination report, either contemporaneous to service or 
otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of noting is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one as to which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  See Arms v. West, 12 Vet. App. 188 (1999). 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  


Factual Background

Service medical records reveal that the veteran was seen on 
July 25, 1983 for left knee and shin pain.  The examiner 
noted that x-rays were taken.  The x-rays were said to be 
negative, and that there was only soft tissue injury noted.  
The assessment was soft tissue injury, and the veteran was 
returned to full duty.  On August 15, 1983, the veteran was 
seen for complaints of knee pain with marching.  It was noted 
that there was full range of motion of the knee, and that 
there was tenderness to palpation.  There was no effusion.  
X-rays were within normal limits.  The assessment was 
chondromalacia.  The examiner prescribed the medication of 
Motrin.  On August 18, 1983, the veteran was seen for a 
follow-up visit for his chondromalacia.  It was noted that 
the veteran desired a change in is military occupational 
specialty.  No further treatment for the knees was noted in 
service.  Otherwise, the veteran was seen on August 7, 1984 
for left leg pain.  The assessment was lump with unknown 
causes.  Also on August 7, 1984, the veteran complained of 
chronic tibial pain.  The assessment was left shin splints.  
The veteran was discharged from active duty due to 
aggravation of pre-existing bilateral pes planus.  

In an August 1989 rating decision, service connection was 
granted for pes planus, bilateral, and a ten percent 
evaluation was assigned.  

March 14, 1995 VA outpatient treatment records reveal that 
the veteran was seen for knee problems.  He indicated that he 
had had knee problems since 1983, and that it had 
progressively gotten worse over the past ten years.  The 
veteran complained that his knees popped when he walked, and 
that he knees occasionally locked.  The pain was worse with 
increased use and the pain was worse at night than in the 
morning.  It was noted that there was no trauma.  The 
assessment was that the veteran had bilateral knee pain with 
x-rays suggestive of possible early osteoarthritis.  

In a March 31, 1995 statement, the veteran initiated a claim 
for entitlement to service connection for a bilateral knee 
condition, claimed as secondary to his service-connected 
bilateral pes planus.  The veteran pointed out that he was 
also treated in service for the condition.  

On an April 4, 1995 cover sheet for VA examination, the 
veteran complained that he had sore feet; that his knees 
hurt; and that it was painful to stand for prolonged periods 
of time.  He indicated that there was knee swelling, and the 
right knee was known to go out; "as if gravel" was on the 
knees.  The veteran stated that, basically, his legs hurt 
from the knees down to the bottom of the feet.  

On April 7, 1995, the veteran underwent a VA orthopedic 
examination.  By history, the veteran stated that he had 
progressive onset of bilateral flat feet when he was in the 
service, due to all of the extensive marching, running, etc.  
The veteran reported that the feet were painful.  He also 
developed some bilateral knee pain which had been progressive 
in onset and limited his ambulation.  

Physical examination of the knees showed no effusion and full 
range of motion.  The examiner noted that the veteran had 
bilateral patellofemoral crepitus and a bilateral 
patellofemoral grind test.  There was no obvious laxity of 
the knees.  Both the feet on examination showed bilateral 
valgus position of the pes planus.  He was able to ambulate 
satisfactorily, according to the examiner.  He was able to do 
toe raises bilaterally.  The examiner stated that the veteran 
did have tenderness through the sheaths of both flexor 
hallucis longus and posterior tibial tendon, much greater on 
the left than on the right.  The assessment was of painful 
bilateral flat feet and bilateral patellofemoral 
chondromalacia.  

In a July 1995 rating decision, service connection for a 
bilateral knee disorder was denied.  That decision was 
predicated on findings that a bilateral knee disorder was not 
incurred in service, and that such condition was not caused 
or aggravated by the service-connected bilateral pes planus.  
Following the filing of the veteran's notice of disagreement, 
the RO, in January 1996, issued a Statement of the Case.  The 
veteran's substantive appeal was received by the RO in March 
1996.


Bilateral Knee Disorder, Primary Basis

Based on these facts, the veteran has presented a well 
grounded claim for entitlement to service connection for a 
bilateral knee disorder on a primary basis.  However, further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); and the same will be 
addressed in the remand which follows this decision.

In that regard, the three elements of a well-grounded claim 
for service connection have been met in this instance, for 
direct service connection for a bilateral knee disorder.  
First, evidence of a current disability, as provided by 
medical diagnosis, is shown in the April 1995 VA examiner's 
diagnosis of bilateral patellofemoral chondromalacia.  
Secondly, evidence of incurrence or aggravation of a disease 
or injury in service is provided by service medical records 
which show that the veteran was treated on two occasions in 
August 1983 for knee pain, diagnosed as chondromalacia.  

Thirdly, the requirement for a nexus, or link, "between the 
in-service disease and the current disability as provided by 
competent medical evidence," is satisfied in this instance 
under 38 C.F.R. § 3.303(b) (2000), and pursuant to Savage v. 
Gober, supra.  That is, the elements are satisfied because, 
(1) there is evidence that the condition of chondromalacia 
was "noted" during service; (2) there is post-service 
observation of tenderness and pain, which suffice to show 
evidence of post-service continuity of symptomatology; and 
(3) there is medical evidence of a nexus between the present 
chondromalacia disability and the post-service symptomatology 
of tenderness and pain in the knees, as shown on VA 
examination of April 1995.  Id.  

Accordingly, the claim for a bilateral knee disorder, on a 
primary basis, is plausible.  


Bilateral Knee Disorder, Secondary to Pes Planus

The veteran has not presented a well grounded claim for a 
bilateral knee disorder, secondary to his service-connected 
bilateral pes planus.  

The Board acknowledges the veteran's contentions referable to 
the service-connected pes planus disability, and the effect 
he believes that disability has had on his nonservice-
connected bilateral knee disorder.  However, the evidence of 
record, specifically the medical opinion contained in the 
April 1995 VA examination report addressed above, does not 
support his claim that a bilateral knee condition is related 
to his service-connected pes planus disability.  See Anderson 
and Reiber, both supra.  The record shows that the veteran 
currently has painful flat feet (pes planus), and that he has 
a current diagnoses of bilateral patellofemoral 
chondromalacia.  While the veteran has presented lay evidence 
purporting to indicate that there is a relationship between 
the nonservice-connected bilateral knee disability and the 
service-connected pes planus disability, the veteran's 
statements standing alone are insufficient to well-ground 
this claim; as the determinative issue is one of medical 
etiology or a medical diagnosis.  See Heuer and Grottveit, 
both supra.  Because neither the April 1995 examination 
report nor any other competent evidence of record indicated a 
connection between the veteran's service-connected pes planus 
disability and his current bilateral knee ailment, the Board 
must conclude that the claim for service connection for a 
bilateral knee disability on a secondary basis is not well-
grounded.  See Anderson, supra; Caluza v. Brown, 7 Vet. App. 
498 (1995).  Accordingly, the claim is denied.

At this juncture, the Board observes that the RO informed the 
veteran of the evidence necessary to complete his claim for 
service connection on a secondary basis, by way of an August 
1995 VA letter, and a January 1996 Statement of the Case.  As 
of the Board's review, the veteran has submitted no new 
evidence to support his claim.  Since the veteran failed to 
submit evidence in support of a plausible claim, the VA is 
under no duty to assist the veteran in any further 
development of this claim.  See 38 U.S.C.A. § 5107(a).  As a 
matter of fact, VA cannot assist a claimant in developing a 
claim that is not well-grounded.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107; Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board finds the above discussion sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection of a bilateral knee disorder as 
secondary to the service connected pes planus disability.  
See Robinette v. Brown, 8 Vet. App. at 77-78.

The Board recognizes that this appeal, as regards secondary 
service connection, is being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claim for secondary service connection on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well grounded analysis."  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder, on a primary basis, is well 
grounded.  To this extent only, the appeal is granted.

Service connection for a bilateral knee disorder as secondary 
to the service-connected bilateral pes planus disability is 
denied.  


REMAND

Because the claim of entitlement to service connection for a 
bilateral knee disorder, on a primary basis is well grounded, 
VA has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (2000); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The veteran should undergo further VA examination to 
determine whether there is any relationship between the knee 
pain, shin pain and chondromalacia noted in service in 1983, 
and his current disability of bilateral patellofemoral 
chondromalacia.  Also, the Board notes that VA x-rays taken 
in March 1995 were suggestive of possible early 
osteoarthritis, and it is not clear whether those findings 
are related to the veteran's current disability of 
patellofemoral chondromalacia and chondromalacia in service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of determining the nature and 
origin of the veteran's bilateral knee 
disability, to specifically 
patellofemoral chondromalacia and 
osteoarthritis of the knees.  The claims 
file, including the service medical 
records, the VA outpatient treatment 
records dated from March to April 1995, 
and the report of VA examination dated 
July 1995, is to be reviewed by the 
examiner in conjunction with the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive medical evaluation.  Any 
indicated diagnostic studies must be 
accomplished.  All pertinent diagnoses 
are then to be offered.  

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that any bilateral knee disability 
diagnosed, to specifically include 
patellofemoral chondromalacia and 
osteoarthritis, is related to any 
incident of service, or otherwise had its 
onset during the veteran's period of 
service.

2.  Upon completion of the foregoing 
action, the RO should then adjudicate the 
merits of the claim of entitlement to 
service connection for a bilateral knee 
disability on a primary basis.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court 
(The United States Court of Appeals for 
Veterans Claims).  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 


